                                                                                 1   MORRIS LAW GROUP
                                                                                     Steve Morris, Bar No. 1543
                                                                                 2
                                                                                     Akke Levin, Bar No. 9102
                                                                                 3   411 E. Bonneville Ave., Ste. 360
                                                                                     Las Vegas, Nevada 89101
                                                                                 4   Telephone: (702) 474-9400
                                                                                 5   Facsimile: (702) 474-9422
                                                                                     Email: sm@morrislawgroup.com
                                                                                 6   Email: al@morrislawgroup.com
                                                                                 7
                                                                                     Attorneys for Defendant
                                                                                 8   Kiwibank Limited
                                                                                 9
                   411 E. BONNEVILLE AVE., STE. 360 ∙ LAS VEGAS, NEVADA 89101




                                                                                10
                                                                                                         UNITED STATES DISTRICT COURT
MORRIS LAW GROUP




                                                                                11                           DISTRICT OF NEVADA
                              702/474-9400 ∙ FAX 702/474-9422




                                                                                12
                                                                                     NEVADA PROPERTY ONE, LLC            )   Case No. 2:19-CV-01121-APG-NJK s
                                                                                13   dba THE COSMOPOLITAN OF             )                                  t
                                                                                14   LAS VEGAS, a Nevada limited         )                                  i
                                                                                     liability company                   )   STIPULATION AND [PROPOSED]p
                                                                                15                                       )   ORDER TO EXTEND DEADLINE u
                                                                                16
                                                                                                       Plaintiff,        )   FOR DEFENDANT KIWIBANK
                                                                                     v.                                  )   LIMITED TO FILE ITS REPLY IN
                                                                                17                                       )   SUPPORT OF DISMISSAL
                                                                                     CITIBANK N.A.; KIWIBANK             )
                                                                                18   LIMITED; TEK LENG ROLAND            )
                                                                                19   LIM; CHEE KONG HIEW; and            )
                                                                                     DOE Individuals I-X and ROE         )
                                                                                20   Entities I-X, inclusive,            )
                                                                                21
                                                                                                                         )
                                                                                                       Defendants.       )
                                                                                22                                       )
                                                                                23

                                                                                24               Plaintiff Nevada Property 1, LLC dba The Cosmopolitan of Las
                                                                                25   Vegas and Defendant Kiwibank Limited hereby stipulate to extend the
                                                                                26   deadline for Kiwibank Limited to file its reply in support of its motion to
                                                                                27   dismiss (ECF No. 4) on or before July 31, 2019.
                                                                                28               Kiwibank belatedly requested the short extension due to a
                                                                                     clerical error that resulted in the reply being inadvertently calendared for
                                                                                                                              1
                                                                                 1
                                                                                     July 31, 2019. The error was noticed in the course of the parties preparing a
                                                                                 2
                                                                                     joint status report. Plaintiff then graciously agreed to grant the extension,
                                                                                 3
                                                                                     allowing Kiwibank to file its reply on or before July 31, 2019.
                                                                                 4

                                                                                 5   MORRIS LAW GROUP                           GARMAN TURNER GORDON LLP
                                                                                 6

                                                                                 7
                                                                                     By: /s/ STEVE MORRIS                       By: /s/ DYLAN T. CICILIANO
                                                                                 8      Steve Morris, Bar No. 1543                 William M. Noall
                                                                                        Akke Levin, Bar No. 9102                   Dylan T. Ciciliano
                                                                                 9      411 E. Bonneville Ave., Ste. 360           650 White Drive, Ste. 100
                   411 E. BONNEVILLE AVE., STE. 360 ∙ LAS VEGAS, NEVADA 89101




                                                                                10
                                                                                        Las Vegas, Nevada 89101                    Las Vegas, Nevada 89119
MORRIS LAW GROUP




                                                                                11   Attorneys for Defendant                    Attorneys for Plaintiff
                              702/474-9400 ∙ FAX 702/474-9422




                                                                                     Kiwibank Limited                            Nevada Property 1, LLC dba
                                                                                12                                               The Cosmopolitan of Las Vegas
                                                                                13

                                                                                14                                       ORDER
                                                                                15   It
                                                                                     IT is
                                                                                         ISso
                                                                                            SOordered.
                                                                                               ORDERED.
                                                                                16               Dated this _____ of July, 2019.
                                                                                17                                      ______________________________
                                                                                                                        UNITED STATES DISTRICT JUDGE
                                                                                18
                                                                                                                        By: July 30, 2019.
                                                                                                                        Dated:                ___
                                                                                19                                          UNITED STATES MAGISTRATE
                                                                                                                            JUDGE
                                                                                20

                                                                                21

                                                                                22

                                                                                23

                                                                                24

                                                                                25

                                                                                26

                                                                                27

                                                                                28


                                                                                                                            2
